Title: To Thomas Jefferson from Nicholas Herbemont, 29 March 1804
From: Herbemont, Nicholas
To: Jefferson, Thomas


          
            Sir 
            Charleston S.C. 29th March 1804
          
          If, from enquiry you Should think me fit to be one of the persons whom you may appoint to ascertain the extent & boundaries of Louisiana, & make Surveys on the Red river & Arcansas, or Such parts of Louisiana as you may think proper, I would with the greatest pleasure afford my adopted country all the Services in my power, either as a Surveyor, Secretary, or assistant to the person you may chose to be at the head of the expedition. I could also Serve as an interpreter in the french language as occasion might require.
          I am a native of france, & have been these fourteen years in different parts of the United States of which I have become a Citizen, induced Solely by my Sincere attachment to the Government.
          I have lived as a tutor in the family of the late General Everard Meade of Amelia County in Virginia to whose friendship I owe my acquaintance with Messrs John Randolph, Joseph Eggleston, Governor William C. C. Claiborn & others.
          Although I cannot boast of profound knowledge, Natural Philosophy is my delight, & Should my Services be acceptable, my best endeavours will be to promote, either by my exertions or writings, the wellfare of this country.
          I have the honor to be Sir Your most obedient Sert.
          
            N. herbemont 
          
        